I concur in the ruling on Bill of Exception No. 2 on the ground that there was no merit in the objection, which was, in effect, that the evidence was irrelevant. My opinion is that the evidence was relevant, especially in corroboration of the testimony of Henry Riehm, but if it was not relevant it did no harm to the defendants. I do not concur, however, in the statement, per curiam, that anything said or done by any one of several conspirators after the commission of the crime of murder and robbery, but before a division of the spoils among the conspirators, is admissible in evidence against the other conspirators. The rule is stated too broadly in the per curiam. I make the same comment with reference to Bill No. 3. As to Bill No. 5, there is no merit in the so-called plea to the jurisdiction of the court. The venue, or place where a prosecution shall be had, is the parish in which the crime was committed. The Criminal District Court in New Orleans has jurisdiction to try any person charged with the commission of a crime in this city. The proceeding by which the defendant was brought into court has nothing to do with the jurisdiction of the court. *Page 59